Title: To James Madison from Phineas Bradley, 8 August 1816
From: Bradley, Phineas
To: Madison, James



Sir,
Washington City. 8th. August 1816

The President and Directors of the Potomack Steam Boat Company declared a dividend of ten dollars on each share of stock in said company, up to June 30th. 1816.  I have the honour to here inclose fifty dollars, being the amount of your dividend on five shares of said stock, in a bill of the State Bank of North-Carolina.  I should have made the remittance earlier if I could have obtained other than the depreciated money of this District.  will you favour me with your receipt.  I have Sir the honour to be Your most Obedt. servant

P. Bradley

